 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 8
      STEVEN BRAGORGOS,                           )       Case No. 3:17-cv-00358-LRH-CBC
 9                                                )
                      Plaintiff,                  )
10            v.                                  )       Stipulation for Dismissal and
                                                  )       Order Thereon
11    ELAINE CHAO, in her capacity as             )
      Secretary of Transportation,                )
12                                                )
                     Defendant.                   )
13
            Plaintiff Steven Bragorgos and Defendant Elaine Chao, by and through their
14
     undersigned counsel, hereby stipulate and agree that this action may be dismissed with
15   prejudice, with each party to bear their own costs of litigation and attorney fees.

16          Respectfully submitted this 5th day of February 2019.

17          NICHOLAS A. TRUTANICH
            United States Attorney
18
            /s/ Holly A. Vance                            /s/ Michael E. Langton
19
            HOLLY A. VANCE                                MICHAEL E. LANGTON
            Assistant United States Attorney              Nevada Bar No. 290
20
            Attorney for Defendant                        Attorney for Plaintiff
21
            IT IS SO ORDERED
22
            DATED February 6, 2019.
23

24                                               LARRY R. HICKS
                                                 UNITED STATES DISTRICT JUDGE


                                                      1
